COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


                                              §
 MGA INSURANCE COMPANY, INC.                                 No. 08-16-00192-CV
 D/B/A GAINSCO AUTO INSURANCE                 §
 AND/OR GAINSCO AUTO                                             Appeal from
 INSURANCE AGENCY, INC.,                      §
                                                             353rd District Court
                      Appellant,              §
                                                           of Travis County, Texas
 v.                                           §
                                                          (TC # D-1-GN-16-002546)
 SAMLA JIFT VELASQUEZ-RAMIREZ,                §

                      Appellee.               §

                               MEMORANDUM OPINION

       Pending before the Court is Appellant’s unopposed motion to dismiss the appeal because

the parties have settled the dispute between them. See TEX.R.APP.P. 42.1(a)(1). We grant the

motion and dismiss the appeal. Costs of the appeal are taxed against the party incurring same.

See TEX.R.APP.P. 42.1(d).


January 25, 2017
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating